Case: 22-50676         Document: 00516574223              Page: 1       Date Filed: 12/12/2022




             United States Court of Appeals
                  for the Fifth Circuit
                                                                                  United States Court of Appeals
                                                                                           Fifth Circuit
                                       No. 22-50676
                                     Summary Calendar                                     FILED
                                                                                December 12, 2022
                                                                                    Lyle W. Cayce
   Arthur Hooks,                                                                         Clerk

                                                                      Plaintiff—Appellant,

                                              versus

   Barack Hussein Obama, Former President; Mitchell
   Landry, White House Aid; Stephanie Lalonde, Public
   Defender; Michael Allen, District Attorney; Colorado
   Springs Police Department,

                                                                   Defendants—Appellees.


                     Appeal from the United States District Court
                          for the Western District of Texas
                              USDC No. 1:21-cv-00827



   Before King, Higginson, and Willett, Circuit Judges.
   Per Curiam:*
         Arthur Hooks appeals the dismissal of his complaint as frivolous
   pursuant to 28 U.S.C. § 1915(e)(2)(B), which we review for abuse of



         *
             This opinion is not designated for publication. See 5th Circuit Rule 47.5.
Case: 22-50676        Document: 00516574223             Page: 2      Date Filed: 12/12/2022




                                        No. 22-50676


   discretion. Brewster v. Dretke, 587 F.3d 764, 767 (5th Cir. 2009). A complaint
   is “frivolous if it lacks an arguable basis in law or fact.” Siglar v. Hightower,
   112 F.3d 191, 193 (5th Cir. 1997). The in forma pauperis statute accords judges
   the power to “dismiss those claims whose factual contentions are clearly
   baseless,” which include those “claims describing fantastic or delusional
   scenarios.” Denton v. Hernandez, 504 U.S. 25, 32 (1992) (quoting Neitzke v.
   Williams, 490 U.S. 319, 327–28 (1989)) (analyzing § 1915(d), the predecessor
   to § 1915(e)(2)(B)).
           Hooks asserts a conspiracy in which former President Barack Obama
   and Mitchell Landreiu, 1 currently Senior Advisor to the President, Joseph
   Biden, violated Hooks’s constitutional rights, the Americans with
   Disabilities Act (ADA), and the Federal Bribery Statute. Among other
   allegations, Hooks claims President Obama and Landrieu colluded to deny
   him an education and accommodations he was entitled to under the ADA. 2
   He seeks $200 million in damages and prays that President Obama and
   Landrieu be denied “presidential privileges” and prevented from ever
   holding office again.
           In his Report and Recommendation, the magistrate judge found that
   Hooks’s claims are “based on fantastic or delusional scenarios in which
   Hooks attributes wrongdoing to powerful people who have no connection to
   him or his situation” and should be dismissed as factually frivolous. The dis-
   trict court adopted the Report and Recommendation after first conducting



           1
            In his initial complaint, Hooks named Mitchell Landry as a defendant, which is
   how the defendant’s name appears on both the district court and appellate court docket;
   however, in subsequent pleadings and on appeal, Hooks refers to Landrieu by his correct
   name, Mitchell Landrieu.
           2
            Hooks also makes several constitutional claims against a Colorado Springs public
   defender and district attorney, along with the Colorado Springs Police Department.




                                              2
Case: 22-50676      Document: 00516574223          Page: 3    Date Filed: 12/12/2022




                                    No. 22-50676


   “a de novo review of the entire case file in this action” and finding that Hooks
   “fails to provide any arguable basis in law or in fact that supports his allega-
   tions.” After conducting our own review of the record, we detect no error in
   these determinations.
          AFFIRMED.




                                          3